COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00281-CV


City of Arlington                           §   From the 48th District Court

                                            §   of Tarrant County (048-261269-12)
v.
                                            §   August 13, 2015

Tibor Kovacs                                §   Opinion by Justice Meier

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that Appellee Tibor Kovacs shall pay all costs of this

appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Bill Meier
                                         Justice Bill Meier